Exhibit 10.5
 
CELANESE CORPORATION
2004 STOCK INCENTIVE PLAN
 
NONQUALIFIED STOCK OPTION AWARD AGREEMENT
 
THIS AWARD AGREEMENT, is made effective as of April 23, 2008 (the “Date of
Grant”), between Celanese Corporation (the “Company”) and Christopher Jensen
(the “Participant”).
 
R E C I T A L S:
 
WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Award
Agreement; and
 
WHEREAS, the Compensation Committee (the “Committee”) has determined that it
would be in the best interests of the Company and its stockholders to grant the
Options provided for herein to the Participant pursuant to the Plan and the
terms set forth herein;
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
 
1.  Definitions.  Whenever the following terms are used in this Award Agreement,
they shall have the meanings set forth below. Capitalized terms not otherwise
defined herein shall have the same meanings as in the Plan.
 
(a) Cause:  “Cause” as defined in an employment agreement or change in control
agreement between the Company or its subsidiaries and the Participant or, if not
defined therein or if there is no such agreement, “Cause” means (i) the
Participant’s willful failure to perform Participant’s duties to the Company
(other than as a result of total or partial incapacity due to physical or mental
illness) for a period of 30 days following written notice by the Company to the
Participant of such failure, (ii) commission of (A) a felony (other than
traffic-related) under the laws of the United States or any state thereof or any
similar criminal act in a jurisdiction outside the United States or (B) a crime
involving moral turpitude, (iii) Participant’s willful malfeasance or willful
misconduct which is demonstrably injurious to the Company, (iv) any act of fraud
by the Participant or (v) the Participant’s breach of the provisions of any
confidentiality, non-competition or non-solicitation to which the Participant is
subject.
 
(b) Total Disability:  Total Disability shall be determined by regulation of the
Committee from time to time in its sole discretion.
 
(c) Expiration Date:  The tenth anniversary of the Date of Grant.
 
(d) Good Reason:  “Good Reason” as defined in an employment agreement or change
in control agreement between the Company or its subsidiaries and the Participant
or, if not defined therein or if there is no such agreement, “Good Reason” means
(i) a substantial diminution in Participant’s position or duties; adverse change
in reporting lines, or assignment of duties materially inconsistent with his/her
position (other than in connection with an increase in responsibility or a
promotion), (ii) any reduction in Participant’s base salary or annual bonus
opportunity or (iii) failure of the Company to pay compensation or benefits when
due, in each case which is not cured within 30 days following the Company’s
receipt of written notice from Participant describing the event constituting
Good Reason.
 
(e) Options:  The Option to purchase Shares granted under this Award Agreement.
 
(f) Plan:  The Celanese Corporation 2004 Stock Incentive Plan, as amended from
time to time.
 
(g) Shares:  Celanese Series A Common Stock available for grant under the Plan.
 
(h) Vested Portion:  At any time, the portion of an Option which has become
vested, as described in Section 3 of this Award Agreement.





--------------------------------------------------------------------------------



 



2. Grant of Options.  The Company hereby grants to the Participant the right and
option to purchase 40,000 Shares, on the terms and conditions hereinafter set
forth. The exercise price of the Shares subject to the Options shall be $44.81
per Share, subject to adjustment as set forth in the Plan (the “Option Price”).
The Options are intended to be nonqualified stock options, and are not intended
to be treated as incentive stock options that comply with Section 422 of the
Code.
 
3. Vesting of the Options.
 
(a) In General.  Subject to the Participant’s continued Employment with the
Company and its Affiliates, the Option shall vest and become exercisable with
respect to fifty percent (50%) of the Shares subject to such Option on each of
October 1, 2010 and October 3, 2011.
 
(b) Change in Control. Notwithstanding the foregoing, upon a Change in Control,
the Option shall, to the extent not previously cancelled or expired, immediately
become one hundred percent (100%) vested and exercisable.
 
(c) Termination of Employment.
 
(i) Other than as described in Sections 3(c)(ii), if the Participant’s
Employment with the Company and its Affiliates terminates for any reason, the
Option, to the extent not then vested and exercisable, shall expire and be
immediately canceled by the Company without consideration.
 
(ii) Notwithstanding Sections 3(a) and 3(c)(i), in the event that the
Participant’s Employment is terminated (A) by the Company without Cause, (B) by
the Participant with Good Reason or (C) due to the Participant’s death or Total
Disability, to the extent not previously cancelled or expired, the Option shall
immediately become vested and exercisable as to the Shares subject to the Option
that would have otherwise vested and become exercisable in the calendar year in
which such termination of Employment occurs.
 
4. Exercise of Options.
 
(a) Period of Exercise.  Subject to the provisions of the Plan and this Award
Agreement, the Participant may exercise all or any part of the Vested Portion of
an Option at any time prior to the Expiration Date. Notwithstanding the
foregoing, if the Participant’s Employment terminates prior to the Expiration
Date, the Vested Portion of an Option shall remain exercisable only for the
period set forth below (and shall expire upon termination of such period):
 
(i) Termination by the Company Without Cause, Termination by the Participant
with Good Reason or Termination Due to Death or Total Disability. If the
Participant’s Employment with the Company and its Affiliates is terminated
(A) by the Company without Cause, (B) by the Participant with Good Reason or
(C) due to the Participant’s death or Total Disability, the Participant may
exercise the Vested Portion of the Option for a period ending on the earlier of
one year following the date of such termination or the Expiration Date.
 
(ii) Termination by the Participant without Good Reason.  If the Participant’s
Employment with the Company and its Affiliates is terminated by the Participant
without Good Reason, the Participant may exercise the Vested Portion of an
Option for a period ending on the earlier of 90 days following the date of such
termination or the Expiration Date; and
 
(iii) Termination by the Company for Cause.  If the Participant’s Employment
with the Company and its Affiliates is terminated by the Company for Cause, the
Vested Portion of an Option shall immediately terminate in full and cease to be
exercisable.
 
(b) Method of Exercise.
 
(i) Subject to Section 4(a) of this Award Agreement, the Vested Portion of an
Option may be exercised by delivering to the Company at its principal office
written notice of intent to so exercise; provided that the Option may be
exercised with respect to whole Shares only. Such notice shall specify the
number of Shares for which the Option is being exercised and, other than as
described in clause (C) of the following sentence, shall be accompanied by
payment in full of the aggregate Option Price in respect of such Shares. Payment
of the aggregate Option Price may be made (A) in cash, or its equivalent (e.g.,
a





--------------------------------------------------------------------------------



 



check), (B) by transferring to the Company Shares having a Fair Market Value
equal to the aggregate Option Price for the Shares being purchased and
satisfying such other requirements as may be imposed by the Committee, (C) if
there is a public market for the Shares at the time of payment, subject to such
rules as may be established by the Committee, through delivery of irrevocable
instructions to a broker to sell the Shares otherwise deliverable upon the
exercise of the Option and deliver promptly to the Company an amount equal to
the aggregate Option Price or (D) by a combination of (A) and (B) above or such
other method as approved by the Committee. No Participant shall have any rights
to dividends or other rights of a stockholder with respect to the Shares subject
to an Option until the Participant has given written notice of exercise of the
Option, paid in full for such Shares or otherwise completed the exercise
transaction as described in the preceding sentence and, if applicable, has
satisfied any other conditions imposed pursuant to this Award Agreement.
 
(ii) Notwithstanding any other provision of the Plan or this Award Agreement to
the contrary, absent an available exemption to registration or qualification, an
Option may not be exercised prior to the completion of any registration or
qualification of the Option or the Shares under applicable state and federal
securities or other laws, or under any ruling or regulation of any governmental
body or national securities exchange that the Committee shall in its sole
reasonable discretion determine to be required by such laws, rulings or
regulations.
 
(iii) Upon the Company’s determination that an Option has been validly exercised
as to any of the Shares, the Company shall issue certificates in the
Participant’s name for such Shares. However, the Company shall not be liable to
the Participant for damages relating to any reasonable delays in issuing the
certificates to the Participant or any loss by the Participant of the
certificates.
 
(iv) In the event of the Participant’s death, the Vested Portion of an Option
shall remain vested and exercisable by the Participant’s executor or
administrator, or the person or persons to whom the Participant’s rights under
this Award Agreement shall pass by will or by the laws of descent and
distribution as the case may be, to the extent set forth in Section 4(a) of this
Award Agreement. Any heir or legatee of the Participant shall take rights herein
granted subject to the terms and conditions hereof.
 
5.  Adjustments.  In the event of any change in the outstanding Shares after the
Effective Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off, combination or transaction or
exchange of Shares or other corporate exchange, or in the event of any
distribution to shareholders of Shares (other than regular cash dividends) or
any transaction similar to the foregoing or the issuance of equity (or rights to
acquire equity) for consideration less than Fair Market Value (other than
equity-based compensation or the conversion of preferred shares of the Company
to Shares), the Committee in its sole discretion and without liability to any
person may, subject to the requirements of Treasury
Regulation Section 1.409A-1(b)(5)(D) or (H), as applicable, make such
substitution or adjustment, if any, as it deems to be equitable, to the Option;
provided, that in the event of an extraordinary dividend or similar
extraordinary distribution, in lieu of any other adjustment or substitution, the
Participant shall be entitled to receive, with respect to each Share subject to
the Vested Portion of the Option as of such distribution, an amount equal to
such extraordinary dividend or distribution paid with respect to a Share
(whether paid in cash or otherwise), such amount to be paid when such
distribution is paid to shareholders of the Company (but in no event later than
21/2 months after the extraordinary dividend or similar extraordinary
distribution is declared by the Company) .
 
6.  No Right to Continued Employment.  Neither the Plan nor this Award Agreement
shall be construed as giving the Participant the right to be retained in the
employ of, or in any consulting relationship to, the Company or any Affiliate.
Further, the Company or its Affiliate may at any time terminate the Participant
or discontinue any consulting relationship, free from any liability or any claim
under the Plan or this Award Agreement, except as otherwise expressly provided
herein.
 
7.  Legend on Certificates.  The certificates representing the Shares purchased
by exercise of an Option shall be subject to such stop transfer orders and other
restrictions as the Committee may determine is required by the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Shares are listed, any applicable federal or
state laws and the Company’s Certificate of Incorporation and Bylaws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.





--------------------------------------------------------------------------------



 



8.  Transferability.  Unless otherwise determined by the Committee, an Option
may not be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by the Participant otherwise than by will or by the laws of
descent and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Affiliate; provided that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance. During the Participant’s lifetime, an Option is
exercisable only by the Participant.
 
9.  Withholding.  The Participant may be required to pay to the Company or its
Affiliate and the Company or its Affiliate shall have the right and is hereby
authorized to withhold from any payment due or transfer made under the Option or
under the Plan or from any compensation or other amount owing to a Participant
the amount (in cash, Shares, other securities, other Awards or other property)
of any applicable withholding taxes in respect of the Option, its exercise, or
any payment or transfer under the Option or under the Plan and to take such
action as may be necessary in the option of the Company to satisfy all
obligations for the payment of such taxes.
 
10.  Securities Laws.  Upon the acquisition of any Shares pursuant to the
exercise of an Option, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this Award
Agreement.
 
11.  Notices.  Any notice under this Award Agreement shall be addressed to the
Company in care of its General Counsel, addressed to the principal executive
office of the Company and to the Participant at the address last appearing in
the personnel records of the Company for the Participant or to either party at
such other address as either party hereto may hereafter designate in writing to
the other. Any such notice shall be deemed effective upon receipt thereof by the
addressee.
 
12.  Governing Law.  This Award Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of laws provisions thereof.
 
13. Options Subject to Plan and Stockholders Award Agreement.   By entering into
this Award Agreement the Participant agrees and acknowledges that the
Participant has received and read a copy of the Plan. The Options and the Shares
received upon exercise of the Options are subject to the Plan. The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.
 
14.  Signature in Counterparts.  This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
15.  Validity of Agreement.  This Award Agreement shall be valid, binding and
effective upon the Company on the Date of Grant. However, the Options contained
in this Award Agreement shall be forfeited by the Participant and this Award
Agreement shall have no force and effect if it is not duly executed (as outlined
in Section 14) by the Participant within forty-five (45) days of the Date of
Grant.
 
This Nonqualified Stock Option Award Agreement dated April 23, 2008 has been
delivered to Participant pursuant to such action approved by the Committee on
the Grant Date and can be accepted only by the signature of the Participant and
timely delivery thereof to the Company in accordance with the terms of this
Agreement.





--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Award Agreement has been executed and delivered by the
parties hereto.
 
CELANESE CORPORATION
 

  By: 
/s/  David N. Weidman


Name:     David N. Weidman

  Title:  Chairman and Chief Executive Officer

 
Date: May 7, 2008
 

ACCEPTED AND AGREED                PARTICIPANT
 

  By: 
/s/  Christopher Jensen


Name:     Christopher Jensen

  Title:  Vice President, Finance and Treasurer

Employee ID: [Redacted]
 
Date: May 9, 2008

